Judgment, Supreme Court, New York County (Harold B. Beeler, J.), entered February 23, 2004, which granted petitioner losing proposer’s application pursuant to the Freedom of Information Law (FOIL) for access to the winning proposals submitted to respondent Department of Parks and Recreation for concessions to run City-owned golf courses, unanimously affirmed, without costs.
The winning proposals should be disclosed since the submis*335sion process had ended, the winning proposals were identified, and contract negotiations were well underway. Given these circumstances, the winning proposals could no longer be considered “competitively sensitive” and therefore exempt from FOIL disclosure under Public Officers Law § 87 (2) (c) (see Matter of Cross-Sound Ferry Servs. v Department of Transp., 219 AD2d 346, 349 [1995]). Concur—Saxe, J.P., Marlow, Sullivan, Williams and Gonzalez, JJ.